DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the plural first feed lines (line 5 of claim 1); at least one second feed line (line 10 of claim 1);
the at least one third feed line (line 1 of claim 2) and each of the at least one third feed line interconnecting a respective one of the at least one second feed line with the at least one outlet of the at least one third feed line (lines 5-6 of claim 2); and 
each pair of O-rings having center points lying within a plane that is orthogonal to the axis of symmetry and being radially separated by substantially 180 degrees about the axis of symmetry on the substantially cylindrical outer surface (lines 2-5 of claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the plural first feed lines (line 5 of claim 1); at least one second feed line (line 10 of claim 1) and at least one third feed line (line 1 of claim 2) lack proper antecedent basis for the claimed subject matter.
While there appears to be basis for these terms in the original specification nonetheless the meaning of every terms, especially terms now used to patentably define over the prior art, used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import. The use of a confusing variety of terms for the same thing or the use of same terms to refer a variety of different things should not be permitted.

Claim Objections
Claim 1 is objected to because of the following informalities:  “plural first feed lines” in line 5, should read -- a plurality of first feed lines--. 
Claim 1 is objected to because of the following informalities:  “the second feed line inlets and second feed line outlets” in lines 13-14, should read – the two second feed line inlets and the two second feed line outlets --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "second segment outlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jerdee et al. (US 2019/0151871. Jerdee hereafter).
With respect to claim 1, Jerdee discloses a spool valve (120) for use in a foam gun (100), comprising: 
a substantially cylindrical spool valve body (Figs 6A-6F) having first (left) and second (right) opposite ends, a substantially cylindrical outer surface between the first and second ends, and an (longitudinal) axis of symmetry about which the substantially cylindrical outer surface is equidistant;
plural first feed lines (128 and 130) formed within the spool valve body, each of the first feed lines in the spool valve body lying within a (vertical) plane (Fig. 6D) that is orthogonal to the axis of symmetry and having a first feed line inlet (inlet of 128) on the substantially cylindrical outer surface and a first feed line outlet (outlet of 128) on the substantially cylindrical outer surface, the respective first feed line inlet and first feed line outlet being radially separated by 120 (180) degrees or more about the axis of symmetry; and 
at least one second feed line (136 and 126. Fig. 6E) formed within the spool valve body, each of the at least one second feed line lying within a (vertical) plane (Fig. 6D) that is orthogonal to the axis of symmetry and having two second feed line inlets (inlets of 136 and 126) on the substantially cylindrical outer surface and two second feed line outlets (outlets at 138 and 139) on the substantially cylindrical outer surface, the second feed line inlets and second feed line outlets being in mutual communication within the spool valve body, the two second feed line inlets and the two second feed line 
Alternatively, Jerdee fails to disclose the respective second feed line inlets and second feed line outlets being radially separated by 120 degrees or more about the axis of symmetry. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to radially separate the second feed line inlets and second feed line outlets by 120 degrees or more about the axis of symmetry,  since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 2, Jerdee discloses the spool valve further comprising at least one third feed line (lines with 138, 141 and 140) within the spool valve body, each of the at least one third feed line having a first segment (openings of 138, 141 and 140) that is parallel to the axis of symmetry and at least one second segment (central starting point or junction of 138, 141 and 140 as shown in Fig. 6E) that is orthogonal (forming an angle of 90° at the point of meeting. Macmillan Dictionary) to the axis of symmetry and that has at least one outlet on the surface of the substantially cylindrical outer surface, each of the at least one third feed line interconnecting a respective one of the at least 
Alternatively, Jerdee fails to disclose each of the at least one third feed line having a first segment that is parallel to the axis of symmetry and at least one second segment that is orthogonal to the axis of symmetry.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the at least one third feed line having a first segment that is parallel to the axis of symmetry and at least one second segment that is orthogonal to the axis of symmetry (a two sectioned feed line connected at 90 degree), since it has been held that constructing a formerly integral structure (straight diagonal feed line) in various elements (two sectioned feed line) involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.
With respect to claim 3, Jerdee discloses wherein each second segment outlet (openings of 140 and 141) and a first feed line outlet lie within a plane that is orthogonal to the axis of symmetry (Fig. 6F).
With respect to claim 4, Jerdee discloses the spool valve further comprising an O-ring (Figs. 2A and 2B and “…Channels 125 are located along the body of valve 120 and can receive a plurality of 0-rings… Paragraph [0042]) disposed on the surface of the substantially cylindrical outer surface of the spool valve body about (close to) a second segment outlet.
With respect to claim 5, Jerdee discloses wherein the first and second opposite ends (faces) of the spool valve are each orthogonal to the axis of symmetry.

s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jerdee in view of Adams (US 4,263,166).
With respect to claim 6, Jerdee discloses the spool valve of claim 5 except for wherein the first opposite end has a flange that has a diameter that is greater than each of the second opposite end and the substantially cylindrical outer surface, the flange lying in a plane that is orthogonal to the axis of symmetry.
However, Adams teaches a spool valve (18. Figs. 4-9) having first (top) and second (bottom) opposite ends (Fig. 4), a substantially cylindrical outer surface between the first and second ends, and an (longitudinal) axis of symmetry about which the substantially cylindrical outer surface is equidistant, wherein the first opposite end has a flange (above shoulder 132) that has a diameter that is greater than each of the second opposite end and the substantially cylindrical outer surface, the flange lying in a plane that is orthogonal to the axis of symmetry. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a flange at the first end, as taught by Adams, to Jerdee’s first end, in order to limit inward positioning of the spool valve 18 within the valve housing (Col. 6, lines 31-38).
With respect to claim 7, Jerdee’s the spool valve modified by Adams’ flange, Adams further discloses wherein the flange has a radial region (hole for 138) of decreased diameter relative to the remainder of the flange for (capable of) receiving a projection (stop pin 138) extending inwardly from an outer diameter of a spool valve socket recess (space for 18) when the spool valve body is disposed within the spool valve socket (Fig. 9).

Response to Arguments
With respect to drawing and specification objections, Applicant argues that paragraphs [0092] and [0094] disclose the first, second and third plurality of feed lines as plural first channels 220, at least one second channel 222 and at least one third channel 224. However, Figs. 16A-17B show only one channel 220, one channel 222  and one channel 224 with multiple segment 224A and 224B. Therefore, it is unclear where are the rest of the channels 220, 222 and 224 in the spool valve 200? It is also unclear how these additional channels 220, 222 and 224 affect the fluids flow in the spool valve 200. As explained above, the lack of clarity in the drawings or the conflicting information between the drawings and the specification have created a difficulty in understanding the invention. Therefore, clarification is respectfully requested.   
Applicant's arguments filed on November 15, 2021 have been fully considered but they are not persuasive. Applicant argues that the claimed invention is without dead ends. Applicant's argument is not commensurate in scope with the claimed invention. No such limitations can be found in the claimed invention. Applicant also argues that paragraph [0098] discloses a function not anticipated by Jerdee. The Examiner respectfully disagrees. It is the claims that define the “claimed invention,” not what is disclosed or implied in the specification. Furthermore, a reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms.  Constant v. Advanced Micro-Devices, Inc., 7 USPQ2d 1064. In response to Applicant's arguments about lack of facts of an obviousness conclusion, 37 CFR 1.111(b) states, "A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section." Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 19, 2021